Case 1:20-cv-00692-ADA Document 70-30 Filed 05/04/21 Page 1 of 7




        EXHIBIT AD
                     Case 1:20-cv-00692-ADA Document 70-30 Filed 05/04/21 Page 2 of 7
                    UNITED STA IES PA PENT AND TRADEMARK OFFICE
                                                                               UNITED STATES DEPARTMENT OF COMMERCE
                                                                               United States Patent and Trademark Office
                                                                               Address: COMMISSIONER FOR PATENTS
     Nro                                                                                P.O. Box 1450
                                                                                        Alexandria, Virginia 22313-1450
                                                                                        www.uspto.gov




   APPLICATION NO.             FILING DATE            FIRST NAMED INVENTOR    ATTORNEY DOCKET NO.       CONFIRMATION NO.

       11/212,812               08/26/2005              Ravinder S. Dhallan       543312000401                  8885


       25226            7590             03/14/2008
                                                                                                 EXAMINER
       MORRISON & FOERSTER LLP
       755 PAGE MILL RD                                                                      WHISENANT, ETHAN C
       PALO ALTO, CA 94304-1018                                                    ART UNIT                 PAPER NUMBER

                                                                                      1634



                                                                                   MAIL DATE             DELIVERY MODE

                                                                                   03/14/2008                  PAPER



Please find below and/or attached an Office communication concerning this application or proceeding.

The time period for reply, if any, is set in the attached communication.




PTOL-90A (Rev. 04/07)
                           Case 1:20-cv-00692-ADA Document 70-30 Filed 05/04/21 Page 3 of 7
                                                                                     Application No.                               Applicant(s)

                                                                                      11/212,812                                   DHALLAN, RAVINDER S.
                      Office Action Summary                                          Examiner                                      Art Unit
                                                                                     Ethan Whisenant, Ph.D.                        1634
                 -- The MAILING DATE of this communication appears on the cover sheet with the correspondence address --
  Period for Reply
         A SHORTENED STATUTORY PERIOD FOR REPLY IS SET TO EXPIRE 3 MONTH(S) OR THIRTY (30) DAYS,
         WHICHEVER IS LONGER, FROM THE MAILING DATE OF THIS COMMUNICATION.
           Extensions of time may be available under the provisions of 37 CFR 1.136(a). In no event, however, may a reply be timely filed
           after SIX (6) MONTHS from the mailing date of this communication.
           If NO period for reply is specified above, the maximum statutory period will apply and will expire SIX (6) MONTHS from the mailing date of this communication.
           Failure to reply within the set or extended period for reply will, by statute, cause the application to become ABANDONED (35 U.S.C. § 133).
           Any reply received by the Office later than three months after the mailing date of this communication, even if timely filed, may reduce any
           earned patent term adjustment. See 37 CFR 1.704(b).

  Status
       1)Z Responsive to communication(s) filed on 17 December 2007.
      2a)Z This action is FINAL.             2b)0 This action is non-final.
         3)❑ Since this application is in condition for allowance except for formal matters, prosecution as to the merits is
             closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.

  Disposition of Claims
         4)Z Claim(s) 1-32 is/are pending in the application.
             4a) Of the above claim(s) 24 and 25 is/are withdrawn from consideration.
         5)0 Claim(s)        is/are allowed.
         6)Z Claim(s) 1-9,21-23 and 26 is/are rejected.
         7)E1 Claim(s) 10-20 and 27-32 is/are objected to.
         8)❑ Claim(s)                  are subject to restriction and/or election requirement.

  Application Papers
       9)0 The specification is objected to by the Examiner.
      10)Z The drawing(s) filed on 26 AUG 05 is/are: a)Z accepted or b)0 objected to by the Examiner.
                 Applicant may not request that any objection to the drawing(s) be held in abeyance. See 37 CFR 1.85(a).
                 Replacement drawing sheet(s) including the correction is required if the drawing(s) is objected to. See 37 CFR 1.121(d).
      11)0 The oath or declaration is objected to by the Examiner. Note the attached Office Action or form PTO-152.

  Priority under 35 U.S.C. § 119
      12)0 Acknowledgment is made of a claim for foreign priority under 35 U.S.C. § 119(a)-(d) or (f).
         a)0 All b)0 Some * c)0 None of:
                 1.0 Certified copies of the priority documents have been received.
                 2.0 Certified copies of the priority documents have been received in Application No.                                               .
                 3.0 Copies of the certified copies of the priority documents have been received in this National Stage
                     application from the International Bureau (PCT Rule 17.2(a)).
             * See the attached detailed Office action for a list of the certified copies not received.




  Attachment(s)
  1) Z    Notice of References Cited (PTO-892)                                                     4) ❑ Interview Summary (PTO-413)
  2) ❑    Notice of Draftsperson's Patent Drawing Review (PTO-948)                                      Paper No(s)/Mail Date.
  3) ❑    Information Disclosure Statement(s) (PTO/SS/08)                                          5) ❑ Notice of Informal Patent Application
          Paper No(s)/Mail Date                                                                    6) ❑    Other:

U.S. Patent and Trademark Office
PTOL-326 (Rev. 08-06)                                                   Office Action Summary                                 Part of Paper No./Mail Date 20080305
        Case 1:20-cv-00692-ADA Document 70-30 Filed 05/04/21 Page 4 of 7


Application/Control Number: 11/212,812                                                 Page 2
Art Unit: 1634


FINAL ACTION


1.      The applicant's response (filed 17 DEC 07) to the Office Action has been
entered. Following the entry of the claim amendment(s), Claim(s) 1-32 is/are pending
with Claims 24-25 withdrawn from consideration. Rejections and/or objections not
reiterated from the previous office action are hereby withdrawn. The following rejections
and/or objections are either newly applied or reiterated. They constitute the complete
set presently being applied to the instant application.




      RESPONSE TO APPLICANT'S AMENDMENT/ARGUMENTS / REASON FOR ALLOWANCE


2.      Claim(s) 1-23 and 26-32 is/are deemed to be allowable in light of the applicant's
amendment filed 17 DEC 07 and the persuasive argument(s) therein. The most
persuasive argument(s) related to the applicant assertion that there was a long felt need
and the evidence of an unexpected result on pages 13 and 14 of the applicant's
response.




             Non-Statutory Obviousness-type Double Patenting Rejection


3.      The nonstatutory double patenting rejection is based on a judicially created
doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the
unjustified or improper timewise extension of the "right to exclude" granted by a patent
and to prevent possible harassment by multiple assignees. See In re Goodman, 11
F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225
USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA
1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington,
418 F.2d 528, 163 USPQ 644 (CCPA 1969).A timely filed terminal disclaimer in
        Case 1:20-cv-00692-ADA Document 70-30 Filed 05/04/21 Page 5 of 7


Application/Control Number: 11/212,812                                               Page 3
Art Unit: 1634


compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional
rejection based on a nonstatutory double patenting ground provided the conflicting
application or patent is shown to be commonly owned with this application. See 37
CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal
disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37
CFR 3.73(b).


4.      Claims 1-7, 21-23 and 26 are rejected under the judicially created doctrine of
obviousness-type double patenting as being unpatentable over Claims 56-140 of U.S.
7,332,277. Although the conflicting claims are not identical, they are not patentably
distinct from each other.
        Case 1:20-cv-00692-ADA Document 70-30 Filed 05/04/21 Page 6 of 7


Application/Control Number: 11/212,812                                                   Page 4
Art Unit: 1634


5.      Claims 8-9 are rejected under the judicially created doctrine of obviousness-
type double patenting as being unpatentable over Claims 56-140 of U.S. 7,332,277 in
view of Wittwer et al. [US 6,140,054(2000)].

                 Claim 8 is drawn to an embodiment of the method of Claim 7 wherein said
mutation is selected from a defined group which includes a single point mutation.

        Claims 56-140 reasonably suggest a method of detecting free nucleic acid which
comprises all of the limitations recited in Claim 8 except Claims 56-140 of U.S.
7,332,277 do not explicitly teach that the mutation that is detected in the free nucleic
acid is a single point mutation. However, as evidenced by at least Wittwer et al. the
detection of a single point mutation in a target nucleic acid (i.e. the Factor V Leiden
gene) was well known prior to the instant invention. See for example Example 5 in
Column 21-23. Therefore, absent an unexpected result it would have been prima facie
obvious to one of ordinary skill in the art at the time of the invention to modify the
method(s) of Claims 56-140 of U.S. 7,332,277 wherein a single point mutation in the
target nucleic acid is detected.



                 Claim 9 is drawn to an embodiment of the method of Claim 7 wherein said
mutation is in a gene selected from a defined group which includes the Factor V Leiden
gene.

        Wittwer et al. teach this limitation. See for example Example 5 in Column 21-23




                                         CLAIM OBJECTIONS


6.     Claim(s) 10-20 and 27-32 is /are objected to as being dependent upon a
rejected base claim, but would appear to be allowable if rewritten in independent form
including all of the limitations of the base claim and any intervening claims.
        Case 1:20-cv-00692-ADA Document 70-30 Filed 05/04/21 Page 7 of 7


Application/Control Number: 11/212,812                                                        Page 5
Art Unit: 1634




                                           CONCLUSION


7.      Claim(s) 1-23 and 26-32 is/are rejected and/or objected to for the reason(s) set
forth above.




8.     Applicant's amendment necessitated the new grounds of rejection. Accordingly,
THIS ACTION IS MADE FINAL. See M.P.E.P. § 706.07(a). Applicant is reminded of
the extension of time policy as set forth in 37 C.F.R. § 1.136(a).
        A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE
MONTHS FROM THE DATE OF THIS ACTION. IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE
MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE
THREE-MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED STATUTORY PERIOD WILL EXPIRE ON THE
DATE THE ADVISORY ACTION IS MAILED, AND ANY EXTENSION FEE PURSUANT TO 37 C.F.R. § 1.136(a) WILL BE
CALCULATED FROM THE MAILING DATE OF THE ADVISORY ACTION. IN NO EVENT WILL THE STATUTORY PERIOD FOR
RESPONSE EXPIRE LATER THAN SIX MONTHS FROM THE DATE OF THIS FINAL ACTION.




9.      Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Ethan Whisenant, Ph.D. whose telephone number is
(571) 272-0754. The examiner can normally be reached Monday-Friday from 8:30AM -
5:30PM EST or any time via voice mail. If repeated attempts to reach the examiner by
telephone are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached at
(571) 272-0735.
        The Central Fax number for the USPTO is (571) 273-8300. Please note that the
faxing of papers must conform with the Notice to Comply published in the Official
Gazette, 1096 OG 30 (November 15, 1989).


/Ethan Whisenant/
Primary Examiner
 Art Unit 1634
